J-A07014-15


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

IN RE: A.C., A MINOR                           IN THE SUPERIOR COURT OF
                                                     PENNSYLVANIA


APPEAL OF: SOMERSET COUNTY
CHILDREN & YOUTH SERVICES

                                                    No. 1420 WDA 2014


                     Appeal from the Order July 21, 2014
              In the Court of Common Pleas of Somerset County
                  Orphans' Court at No(s): 14 Adoption 2013


BEFORE: BENDER, P.J.E., LAZARUS, J., and MUNDY, J.

CONCURRING STATEMENT BY LAZARUS, J.:                   FILED MAY 11, 2015

      I join the Majority.   However, I write separately to distance myself

from the Majority’s conclusion that the orphans’ court abused its discretion

by denying CYS’s petitions to terminate the parental rights of Mother and

Father.

      When the trial court entered its order on July 24, 2014, it did so in

reliance on this Court’s decision in In re D.C.D., 91 A.3d 173, 179 (Pa.

Super. 2014), which our Supreme Court reversed on December 15, 2014.

In re D.C.D., 105 A.3d 662 (Pa. 2014). The trial court decided this matter

according to then-existing law, and therefore, I do not believe that it abused

its discretion.   Rather, we remand because “a new rule of law is applied

retroactively so that a party whose case is pending on direct appeal is

entitled to the benefit of changes in the law.” Walnut Street Associates v.

Brokerage Concepts, Inc., 20 A.3d 468, 479 (Pa. 2011) (citation omitted).